DETAILED ACTION
This office action is in response to the communication received on 07/13/2021 concerning application no. 16/178,317 filed on 11/01/2018.
Claims 1-12 and 14-29 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant has submitted drawings in response to the objection, filed 04/28/2021. However, the drawings are not accepted as they fail to establish the scaling of the x and y axis and are missing units of measure for the labels.
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 07/13/2021.  These drawings are not accepted.
The axis in Fig. 14 fail to show the scale on the x and y axes. Furthermore, both axes fail to establish what the units of measure are for the T2 and diffusion parameters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim 8, lines 2-3, recites “target chemical element”. Paragraph 0023 of the published specification teaches that the target chemical element can be iron or sodium. The term target chemical element can broadly encompass odd numbered chemical elements such as lithium, nitrogen, fluorine, phosphorous, chlorine, etc. However, the specification fails to provide support to such odd numbered chemical elements (or any elements other than iron and sodium). Therefore, the claim’s scope is not supported by the specification as it is claiming target chemical element that are not established in the specification at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1 is indefinite for the following reasons:
Line 25, recite “a discrete multi-component analysis of the first and second sets of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “discrete multi-component analysis” is the same as the “multi-component analysis” established in lines 22-23 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the multi-component analyses to be the same.
Lines 24-26, recites “wherein the analysis logical circuit…of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the fat, water, and organic tissue are being claimed as the first and second substances that are quantified and characterized in lines 22-23 or are additional substances. If they are intended to be the same, it is further unclear which two of the water, fat, and organic tissue are the two substances as there are three substances that are recited. It would be unclear to one with ordinary skill in the art if the two substances are water & fat, water & organic tissue, or fat & organic tissue. 
For purposes of examination, the Office is considering the two substances to be organic tissue and fat.

	Claim 7, lines 4-5, recite “other tissues”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “other tissues” is the same as the “organic tissue” established in claim 1 or is a separate and distinct feature. Furthermore, if they are the same, it is unclear how a there is a plurality of tissues from the singular organic tissue.


Claim 20 is indefinite for the following reasons:
Line 16-17, recite “a discrete multi-component analysis of the first and second sets of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “discrete multi-component analysis” is the same as the “multi-component analysis” established in lines 14-15 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the multi-component analyses to be the same.
Lines 16-17, recites “discriminating between water, fat, and organic tissues…of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the fat, water, and organic tissue are being claimed as the first and second substances that are quantified and characterized in lines 14-15 or are additional substances. If they are intended to be the same, it is further unclear which two of the water, fat, and organic tissue are the two substances as there are three substances that are recited. It would be unclear to one with ordinary skill in the art if the two substances are water & fat, water & organic tissue, or fat & organic tissue. 
For purposes of examination, the Office is considering the two substances to be organic tissue and fat.

	Claim 26, lines 3-4, recite “other tissues”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “other tissues” is the same as the “organic tissue” established in claim 20 or is a separate and distinct feature. Furthermore, if they are the same, it is unclear how a there is a plurality of tissues from the singular organic tissue.


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 9, 11-12, 14, 17-21, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012).

Regarding claim 1, Perkins teaches a Nuclear Magnetic Resonance (“NMR") apparatus comprising: 
a unilateral magnet (Magnet piece 102);
Transmit/receive switch 202 connects either one of the transmitter or the receiver to the RF coil 105 and make up the Input/output module 201 as seen in Fig. 1);
an RF antenna (RF coil 105); and
an NMR analytics logical circuit communicatively coupled to the RF circuit (The Data processing module 206 is shown to be connected to Input/output module 201);
wherein the unilateral magnet is shaped to generate a static magnetic field that extends into an internal organ of a subject when the unilateral magnet is configured to be positioned against or in proximity to a measurement area of the subject (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1), the magnetic field shaped to generate a sensitive volume within a target region of the internal organ (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1 and the sensitive zone is part of the patient);
the RF circuit and antenna are configured to: 
transmit one or more RF pulses into the target region (Paragraph 0025 teaches that the RF coil is transmitting RF pulses and that the sensitive zone 301 is being effected by them);
receive a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks);
receive a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid); and
the NMR analytics logical circuit (Data processing module 206) is configured to: 
obtain the first and second sets of NMR signals (Paragraph 0030 teaches that the data processing module 206 gets the fat and water measurement and signal data).
However, Perkins is silent regarding an apparatus, comprising:
an NMR analytics logical circuit configured to:
quantify and characterize the first and second substances based on a multi- component analysis of the first and second sets of NMR signals;
wherein the analytics logical circuit discriminates between water, fat, and organic tissue based on a discrete multi-component analysis of the first and second sets of NMR signals, wherein the discrete multi-component analysis comprises determining and comparing a first set of NMR relaxation times and an independent first diffusion parameter from the first set of NMR signals with a second set of NMR relaxation times and a second independent diffusion parameter from the second set of NMR signals.

an NMR analytics logical circuit configured to:
quantify and characterize the first and second substances based on a multi- component analysis of the first and second sets of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2. This is used to generate myelin water fractions (MWF) maps that are based on three-pool information. Fig. 1 shows that the three pool model observes the T1, T2, and diffusion information of the intra/extra cellular information, myelin bound water, and free water. Paragraph 6 further teaches that multicomponent analysis allows for the determination of the intra/extra cellular water and the myelin bound water);
wherein the analytics logical circuit discriminates between water (Free water pool in Fig. 1), fat (Myelin bound pool1 in Fig. 1), and organic tissue (Intra/extra cellular pool in Fig. 1) based on a discrete multi-component analysis of the first and second sets of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2), wherein the discrete multi-component analysis comprises determining and comparing a first set of NMR relaxation times and an independent first diffusion parameter from the first set of NMR signals with a second set of NMR relaxation times and a second independent diffusion parameter from the second set of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2. This is used to generate myelin water fractions (MWF) maps that are based on three-pool information. Fig. 1 shows that the three pool model observes the T1, T2, and diffusion information (tau) of the intra/extra cellular information, myelin bound water. Free water information of the T1 and T2 times is also shown. Paragraph 6 of Introduction further teaches that multicomponent analysis allows for the determination of the intra/extra cellular water and the myelin bound water. Fig. 6 shows the MWF map, T1, and T2 images are imaged over time and compared to one another).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins with Deoni’s teaching of the multi-component analysis of multiple substances and comparing the relaxation and diffusion information. This modified apparatus would allow for the observation of neurodevelopment over time (Conclusion of Deoni). Furthermore, the imaging is able to use age-optimized protocols and provide high-quality image information (Paragraph 7 of Introduction of Deoni).

Regarding claims 5 and 24, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the RF antenna comprises an open coil and is configured to transmit RF pulses in a substantially perpendicular orientation to the static magnetic field (Paragraph 0024 teaches that the RF coil is can be a coil array. Paragraph 0025 teaches transmission of the RF waves is perpendicular to the B0 field. This B0 field is the static magnetic fields from the magnet).

Regarding claims 6 and 25, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the RF antenna comprises an array of sub-antennas and is configured to transmit RF pulses in a substantially perpendicular orientation to the static magnetic field (Paragraph 0024 teaches that the RF coil is can be a coil array. Paragraph 0025 teaches transmission of the RF waves is perpendicular to the B0 field. This B0 field is the static magnetic fields from the magnet).


Perkins further teaches an apparatus, wherein the analytics logical circuit is further configured to determine a fat concentration based on a ratio of the amplitude of the first set of NMR signals as compared with the amplitude of the second set of NMR signals (Paragraph 0047 teaches that the fat to water ratio can be measured. Paragraph 0047 further teaches area of the lipid peak is divided by the water peak area and a percentage of the lipid can be determined).

Regarding claim 11, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the internal organ is a human liver (Paragraph 0020 teaches the liver is the target).

Regarding claim 12, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the unilateral magnet comprises an electromagnet or a permanent magnet (Paragraph 0020 teaches that magnets can be permanent magnets or electromagnets).

	Regarding claim 14, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the unilateral magnet is a hand portable magnet or a standalone magnet (Paragraph 0020 teaches that the NMR probe holds the magnet and paragraph 0023 teaches that the probe is handheld).

Regarding claim 17, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine a concentration of a target chemical element in the organ or one or more other internal organs in the subject, based on the first set of NMR relaxation times and their dependence with Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present).

Regarding claim 18, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine a concentration of a target chemical element in the organ or one or more other internal organs in the subject based on both the first and second sets of NMR relaxation times and their dependence with the concertation of the target chemical element (Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present. Paragraph 0021 teaches that the depth of the sensitive zones can be 107, 108, or 109. Paragraph 0025 teaches that these depths are selectable and related to the strength of the static field B0).

Regarding claim 19, modified Perkins teaches the apparatus in claim 1, as discussed above.
Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine the iron concentration in the organ or one or more other internal organs in the subject, based on the proton NMR relaxation times and their dependence with the iron concentration (Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present).

Abstract teaches that a probe is used and paragraph 0020 teaches that the probe 100 uses NMR technology for target regions like liver. Claim 19 teaches that a non-transitory computer readable memory which carries computer code which controls one or more processors to perform the method),, the method comprising: 
locating the unilateral NMR probe against or in proximity to the subject's body (Paragraph 0020 teaches that the magnet 102 of the probe is generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The probe 100 is shown to be in the proximity of the patient 300 in Fig. 1);
generating a static magnetic field that extends into the organ of a subject (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1 and the sensitive zone is part of the patient);
transmitting, using a Radio Frequency ("RF") antenna, one or more RF pulses into the target region (Paragraph 0025 teaches that the RF coil is transmitting RF pulses and that the sensitive zone 301 is being effected by them); receive a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses  (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks);
receiving a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid); and
obtaining the first and second sets of NMR signals (Paragraph 0030 teaches that the data processing module 206 gets the fat and water measurement and signal data).
However, Perkins is silent regarding a method, comprising:
quantifying and characterizing the first and second substances based on a multi- component analysis of the first and second sets of NMR signals; and 
discriminating between water, fat, and organic tissue based on a discrete multi- component analysis of the first and second sets of NMR signals, wherein the discrete multi-component analysis comprises determining and comparing a first set of NMR relaxation times and an independent first diffusion parameter from the first set of NMR signals with a second set of NMR relaxation times and a second independent diffusion parameter from the second set of NMR signals.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Deoni teaches a method, comprising:
quantifying and characterizing the first and second substances based on a multi- component analysis of the first and second sets of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2. This is used to generate myelin water fractions (MWF) maps that are based on three-pool information. Fig. 1 shows that the three pool model observes the T1, T2, and diffusion information of the intra/extra cellular information, myelin bound water, and free water. Paragraph 6 further teaches that multicomponent analysis allows for the determination of the intra/extra cellular water and the myelin bound water); and
discriminating between water (Free water pool in Fig. 1), fat (Myelin bound pool2 in Fig. 1), and organic tissue (Intra/extra cellular pool in Fig. 1) based on a discrete multi- component analysis of the first and second sets of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2), wherein the discrete multi-component analysis comprises determining and comparing a first set of NMR relaxation times and an independent first diffusion parameter from the first set of NMR signals with a second set of NMR relaxation times and a second independent diffusion parameter from the second set of NMR signals (Paragraph 1 of the Methods section, teaches that the imaging is conducted with multi-component driven equilibrium single pulse observation of T1 and T2. This is used to generate myelin water fractions (MWF) maps that are based on three-pool information. Fig. 1 shows that the three pool model observes the T1, T2, and diffusion information (tau) of the intra/extra cellular information, myelin bound water. Free water information of the T1 and T2 times is also shown. Paragraph 6 of Introduction further teaches that multicomponent analysis allows for the determination of the intra/extra cellular water and the myelin bound water. Fig. 6 shows the MWF map, T1, and T2 images are imaged over time and compared to one another).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins with Deoni’s teaching of the multi-component analysis of multiple substances and comparing the relaxation and diffusion information. This modified method would .

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012) further in view of Rehwald et al. (PGPUB No. US 2012/0194193).

Regarding claims 2 and 21, modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the analytics logical circuit is further configured to perform a measurement of selected properties of the organ or other internal organs of the subject by using dedicated pulse sequences to enhance or decimate signals with specific relaxation times.
In an analogous imaging field of endeavor, regarding the data collection of water and fat information, Rehwald teaches an apparatus, wherein the analytics logical circuit is further configured to perform a measurement of selected properties of the organ or other internal organs of the subject by using dedicated pulse sequences to enhance or decimate signals with specific relaxation times  (Paragraph 0029 teaches that the water-frequency selective inversion recovery module (WFSIRM) 22 and the fat-frequency selective inversion recovery module (FFSIRM) 230 are able to manipulate the water and fat signals. The time delay forces the fat signal to be substantially zero in the readout. A similar manipulation can be down to the water signal. Fig. 3 shows that the readout start time is able to pick up the water signal while the fat signal is zero. Paragraph 0027 teaches that this suppression allows for the enhancement of the image as the contrast is improved between the two signals).
.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012) further in view Knuttel (US Patent No. 5,172,060).

Regarding claims 3 and 22, modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the analytics logical circuit is further configured to perform the substance characterization by performing a J- coupling analysis of the NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals and the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Knuttel teaches an apparatus, wherein the analytics logical circuit is further configured to perform the substance characterization by performing a J- coupling analysis of the NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals and the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis (Col. 1-39 teaches that the A group has magnetization done after time interval τ1 under the J coupling effect. After the time interval, the RF pulse is able to only effect the A group. Col. 9, line 57-Col. 10, lines 8, teach that the X group is modulated after τ2 under the J coupling effect and the X group is diphase and coded. The peaks of the X and A groups is shown in Fig. 1 and the signal peaks are able to differentiate the two groups. As established by the published application’s paragraph 0017, “Neighboring nuclei in the long chains generally interact with each other through a distortion of their electron clouds in a process known as J-coupling”. Such an analysis of J-coupling is an analysis of the electron cloud distortion).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Knuttel’s teaching of the J-coupling analysis of the two sets of data based on the time scale. This modification would allow the user to selective measurements from almost point shaped areas of interest in the body, including the interior regions (Col. 5, lines 36-50 of Knuttel).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012) further in view Scott Reeder et al. ("Quantitative Assessment of Liver Fat with Magnetic Resonance Imaging and Spectroscopy", 2011).

Regarding claims 4 and 23, modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the NMR analytics logical circuit is further configured to quantify a concentration of the first substance based on a discrete multi-component signal decay analysis of the first and second NMR signals.
In an analogous imaging field of endeavor, regarding the study of NMR signals, Reeder teaches an apparatus, wherein the NMR analytics logical circuit is further configured to quantify a concentration of the first substance based on a discrete multi-component signal decay analysis of the first and second Equation 1 teaches that the fat fraction is acquired based on the fat protons’ signal with respect to the sum of the fat and water signal values. Col. 2, paragraph 6 of the page 732 teaches that the fat fraction depends on the T2 decay signals. Fig. 11 shows the water peak relationship to the fat peak and this is based on the T2 decay signals). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Reeder’s teaching of the quantification of a concentration. This modification would allow the user to accurately and quickly quantify values of biological matter (Conclusion of Reeder).

Claims 7-8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012) further in view Fenchel et al. (PGPUB No. US 2014/0296697).

Regarding claims 7 and 26, modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2- dimensional map of T2 relaxation times and diffusion parameters from the first and second sets of NMR signals, showing the contributions of water, fat, and other tissues to the signal.  
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Fenchel teaches an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2- dimensional map of T2 relaxation times and diffusion parameters from the first and second sets of NMR signals, showing the contributions of water, fat, and other tissues to the signal Paragraph 0042 teaches that the signal parameters can be diffusion coefficients and T2 weighted intensities or T2 relaxation times. Furthermore the values can be regarding the water content, fat content, or diffusion in tissue fluid. Paragraph 0039 teaches that the signal parameter is recorded in the form of a tuple and the paragraph 0076 teaches that the tuples 20 are shown on the value comparison as shown in Fig. 3. This is shown to be plotted in a two-dimensional matrix of pixels)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Fenchel’s teaching of plotting T2 relaxation times long with diffusion parameters. This modification would allow the user to be able to diagnose hepatic diseases with greater accuracy. Furthermore, the modification would allow quicker workflow and easy documentation and identification of irregularities (Paragraph 0056 of Fenchel).

Regarding claims 8 and 27 modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2-dimensional distribution of T1 recovery times and diffusion parameters from the first and second sets of NMR signals.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Fenchel teaches an apparatus, wherein the analytics logical circuit (Computing unit 7) is further configured to calculate and to plot, on a graphical user interface, a 2-dimensional distribution of T1 recovery times and diffusion parameters from the first and second sets of NMR signals (Paragraph 0042 teaches that the signal parameters can be diffusion coefficients and T1 weighted intensities or T1 relaxation times. Furthermore the values can be regarding the water and fat content. Paragraph 0039 teaches that the signal parameter is recorded in the form of a tuple and the paragraph 0076 teaches that the tuples 20 are shown on the value comparison as shown in Fig. 3. This is shown to be plotted in a two-dimensional matrix of pixels).
.

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012) further in view Raptis et al. ("MRI: the new reference standard in quantifying hepatic steatosis?” 13 Oct. 2011).

Regarding claims 10 and 29, modified Perkins teaches the apparatus in claim 10, as discussed above.
However, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the analytics logical circuit is further configured to obtain, from a NMR signal database, a calibration signal amplitude for fat in the organ and determine an absolute fat concentration based on a ratio of the amplitude of the first set of NMR signals as compared with the calibration signal.
In an analogous imaging field of endeavor, regarding the design of NMR processing, Raptis teaches an apparatus, wherein the analytics logical circuit is further configured to obtain, from a NMR signal database (Computer is used in the storage and statistical analysis of the fat data and images as discussed in “Computerized Imaging Assessment” section in page 120), a calibration signal amplitude for fat in the organ (The fat volume unit is shown to be in 10% increments and the information is stored in able 1. The liver phantoms relationship is provided with respect to the units) and determine an absolute fat concentration based on a ratio of the amplitude of the first set of NMR signals (Human MRI fat signal fraction) as compared with the calibration signal (Fig. 2 shows the scatter plot that correlates the human MRI fat signal fraction to the phantom fat volume. This relation is shown for the human MRI in Fig. 2c and it provides a line of best fit. Given that the slope is the change in human fat signal divided by the change in the phantom volume, the slope is a ratio that represents the fat concentration with respect to the phantom. The last paragraph ion page 126 teaches that the fat standards are used for the calibration in quantifying hepatic features).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Raptis’s teaching of the calibration of fat and its ratio to a fat signal. This modification would allow the user to predict hepatic fat with high accuracy and in a non-invasive manner (Conclusion section in the Abstract of Raptis).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Sean Deoni et al. ("Investigating White Matter Development in Infancy and Early Childhood Using Myelin Water Faction and Relaxation Time Mapping", NeuroImage, 2 August 2012)  further in view Phillips ("3.0T Liver Transducer User Instructions and Special Safety References", 2010) or alternatively Wakai (PGPUB No. US 2017/0227620).

Regarding claim 15, modified Perkins teaches the apparatus in claim 1, as discussed above.
While Perkins teaches that the housing can be mounted on a mounting structure, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal or cart.
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Phillips teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Fig. 1 shows that the 3T liver transducer is placed below the table and the patient is lying atop the table. Paragraph 1 of the Introduction teaches that the transducer uses MR technology) or cart.

In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Wakai teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Regarding the placement of the magnet, see the modified Fig. 14 below) or a cart.

    PNG
    media_image1.png
    414
    456
    media_image1.png
    Greyscale

Modified Fig. 14
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Wakai’s teaching of the NMR device on a pedestal. This modified apparatus would provide the user with the ability to accurately characterize the tissue of the patient (Paragraph 0004 of Wakai). Also, the user would be able to obtain fat content measurement on patients that are unable to sit up or stand.

Regarding claim 16, modified Perkins teaches the apparatus in claim 1, as discussed above.
While Perkins teaches that the housing can be mounted on a mounting structure, the combination of Perkins and Deoni is silent regarding an apparatus, wherein the unilateral magnet is mechanically coupled to a table or a retractable arm.
Fig. 1 shows that the 3T liver transducer is placed below the table and the patient is lying atop the table. Paragraph 1 of the Introduction teaches that the transducer uses MR technology) or a retractable arm.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Phillips’s teaching of the NMR device on a table. This modified apparatus would provide the user with a way to obtain measurements on patients that are unable to sit up or stand. Additionally, the modified apparatus would be able to improve diagnosis of liver diseases (Paragraph 1 of Introduction section of Phillips).
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Wakai teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Regarding the placement of the magnet, see the modified Fig. 14 below) or a cart.

    PNG
    media_image2.png
    414
    456
    media_image2.png
    Greyscale
 
Modified Fig. 14
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins and Deoni with Wakai’s teaching of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Myelin is well known in the art to be a lipid based material (Definition: https://www.dictionary.com/browse/myelin)
        2 Myelin is well known in the art to be a lipid based material (Definition: https://www.dictionary.com/browse/myelin)